                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
        v.                                      )           No. 19-00010-05-CR-W-BP
                                                )
NAYELI FUENTES-VERDUGO,                         )
                                                )
                              Defendant.        )

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           AND DENYING DEFENDANT’S MOTION TO DISMISS

        Pending is Defendant’s motion to dismiss due to outrageous government behavior. (Doc.

56.) On May 10, 2019, the Honorable Magistrate Judge Sarah W. Hays issued a report and

recommendation that the Court deny Defendant’s motion to dismiss. (Doc. 92.) The Court has

reviewed the record de novo and agrees with the recommendations of Judge Hays. Defendant’s

motion to dismiss is DENIED.

                                       I. BACKGROUND

        The Court adopts the reports and recommendation in its entirety, including its

recommended findings of fact. In summary, the Government conducted an undercover operation

in which federal agents sought to purchase large quantities of drugs and guns from various

individuals. Defendant Nayeli Fuentes-Verdugo is the wife of Omar Eliseo Barraza-Bueno, who

was also charged in this drug conspiracy. (Doc. 92, ¶ 3.) Defendant is a Mexican national who

has legally lived and worked in Bakersfield, California. (Id.) Defendant often visited her husband

in Kansas City. (Id.) Defendant does not speak English; she only speaks and understands Spanish.

(Id.)
       On December 10, 2018, an undercover agent went to the home of Mr. Barraza-Bueno to

discuss the sale of twenty-five pounds of methamphetamine. Defendant was present at this

meeting because she was staying with her husband at his home in Kansas City. On December 17,

2018, the undercover agent met with several members of the drug conspiracy – including

Defendant – to make arrangements for the sale the drugs which was to take place the following

day at a warehouse. (Doc. 92, ¶ 4.) During this discussion (which took place in English) the

undercover agent suggested – and Mr. Barraza-Bueno agreed – that Defendant would accept

payment for the drugs. (Id.) On December 18, 2018, Mr. Barraza-Bueno and other defendants

arrived at the agreed-upon warehouse with the twenty-five pounds of methamphetamine to

complete the drug transaction. (Id. at ¶ 6.) The undercover officer inquired why other members

of the group, including Defendant, were not present and was informed that they were elsewhere

eating breakfast. (Id.) The undercover agent refused to continue with the transaction without all

members of the group present. (Id.) The others were contacted and arrived at the warehouse

shortly thereafter. (Id.) However, Defendant did not enter the warehouse when she arrived, but

instead remained in the vehicle. (Id.) At that point, the undercover agent asked that Defendant

come inside the warehouse to join the others. (Id.) After Defendant was inside the warehouse and

the drugs were weighed, other law enforcement officers entered the warehouse and placed

Defendant and the other codefendants under arrest. (Id.)

       Defendant was subsequently charged with conspiracy to distribute methamphetamine and

aiding and abetting possession with intent to distribute methamphetamine. (Doc. 1.) On February

19, 2019, Defendant filed a motion to dismiss the indictment due to outrageous government

behavior. (Doc. 56.) On May 10, 2019, Judge Hays issued her report recommending that the




                                                2
Court deny Defendant’s motion to dismiss. (Doc. 92.) For the following reasons, the Court adopts

Judge Hays’ Report and DENIES the motion to dismiss.

                                               II. DISCUSSION

       The Court adopts Judge Hays’ recommendation it its entirety; this discussion is meant only

to augment her legal analysis.

       Defendant’s primary arguments are that Judge Hays made critical mistakes of fact. (Doc.

98, pp. 7–11.) Specifically, Defendant contends that

               •   Judge Hays belittled Defendant’s language barrier by stating that “Defendant

                   maintains” she is unable to understand English and that the conversation

                   between the undercover agent and Mr. Barraza-Bueno at the restaurant took

                   place “in Defendant’s presence,” somehow indicating that Defendant could

                   understand the conversation, (Id. at p. 8),

               •   Judge Hays incorrectly stated that four members of the conspiracy discussed

                   arrangements for the drug sale, when in reality only Mr. Barraza-Bueno

                   discussed the sale with the undercover agent, (Id.),

               •   Judge Hays did not consider the fact that, during the conversation at the

                   restaurant, the undercover agent and Mr. Barraza-Bueno did not specify the

                   circumstances of how Defendant was to receive the money, (Id.), and

               •   Judge Hays mistakenly found that the undercover officer “asked” Defendant to

                   enter the warehouse, when in reality he ordered or commanded the group to

                   come inside. (Id. at 10.)

       The Court does not find Defendant’s arguments persuasive for several reasons. First,

accepting Defendant’s arguments as true, the Court is not convinced that any of Defendant’s claims


                                                  3
impact the analysis of outrageous government conduct. If anything, Defendant’s arguments go to

whether Ms. Verdugo was knowingly involved in the conspiracy and not to the outrageousness of

the government’s actions. Second, several of Defendant’s arguments regarding the facts are

immaterial. For example, whether the undercover agent spoke with one or four codefendants does

not detract from the fact that it was decided Defendant would accept the monies in the transaction.

Third, even if Defendant’s allegations had any bearing on the analysis of the government’s actions,

the Court agrees with Judge Hays that the government’s conduct was not outrageous because it

does not shock the conscience of the Court. Specifically, the undercover agent’s behavior in

coordinating the sale and transfer of drugs – including his suggestion that Defendant accept the

monies for the drugs and his insistence that Defendant enter the warehouse the following day – is

not outrageous government conduct. And, as Judge Hays points out,

         The Eighth Circuit has specifically recognized that government agents may go a
         long way in concert with the accused without being deemed to have acted so
         outrageously as to violate due process. In order to infiltrate the underworld of drug
         production federal agents often must participate in the illegal enterprise. Infiltration
         of criminal enterprise is a recognized and permissible means of investigation that
         often requires the government to employ subterfuge, to participate in the planning
         of a crime, and even provide resources for a crime.

         ...

         Here, the government’s actions in coordinating the drug sting operation and
         defendant’s alleged involvement in it are consistent with permissible, aggressive
         and persistent investigative actions by the government.

(Doc. 92, pp. 9–10) (cleaned up.) Thus, the Court finds that Judge Hays’ description of the facts

fairly summarized the facts presented to her and, given these facts, her findings were appropriate.

         Defendant also argues that the Magistrate Judge should have held a hearing on this issue.1

The Eighth Circuit has not considered whether a district court is required to hold an evidentiary


1
  Defendant claims that “in this Circuit, evidentiary hearings . . . are required if the motion presents a colorable
constitutional claim and there are disputed issues of material fact that will affect the outcome of the motion.” (Doc.

                                                          4
hearing before ruling on a motion to dismiss for outrageous government conduct. However, as

Judge Hays points out, other courts have found that “[a] trial court need only grant an evidentiary

hearing on the issue of outrageous government conduct when the defendant has presented specific

facts that are sufficient to raise a significant doubt about the propriety of the government’s actions.”

(Doc. 92, p. 12 (citing United States v. Swiatek, 819 F.2d, 725 (7th Cir. 1987).) As discussed

above, Defendant has not presented specific facts that are sufficient to raise any doubt about the

propriety of the government’s conduct in this case. Thus, the Court agrees with Judge Hays that

an evidentiary hearing is unnecessary.

                                                   III. CONCLUSION

          For these reasons, the Court adopts the Report and Recommendation of Judge Hays and

DENIES (1) Defendant’s motion to dismiss for outrageous government conduct and (2)

Defendant’s request for an evidentiary hearing. (Doc. 92.)

IT IS SO ORDERED.

                                                                /s/ Beth Phillips
                                                                BETH PHILLIPS, CHIEF JUDGE
DATE: July _17__, 2019                                          UNITED STATES DISTRICT COURT




98, p. 15.) The cases cited by Defendant in support of his argument do not stand for this proposition, and even if they
did, Defendant has not demonstrated that there are material facts at issue that would affect the outcome of his motion.

                                                          5
